EXHIBIT The following are subsidiaries of the Company as of December 31, 2008.The names of other subsidiaries have been omitted as they would not, if considered in the aggregate as a single subsidiary, constitute a significant subsidiary pursuant to Item 601(b)(21)(ii) of Regulation S-K under the Securities Exchange Act of 1934, as amended. Subsidiary State of Organization D/B/A CFI New Jersey, Inc. New Jersey None ConnectYourCare, LLC Maryland None CuraScript, Inc. Delaware CuraScript SP Specialty Pharmacy Diversified Pharmaceutical Services, Inc. Minnesota None ESI Canada Ontario, Canada None ESI-GP Holdings, Inc. Delaware None ESI Mail Pharmacy Service, Inc. Delaware None ESI Partnership Delaware None ESI Resources, Inc. Minnesota None Express Scripts Canada Co. Nova Scotia, Canada None Express Scripts Canada Holding, Co. Delaware None Express Scripts Insurance Company Arizona None Express Scripts Pharmaceutical Procurement, LLC Delaware None Express Scripts Sales Development Co. Delaware None Express Scripts Specialty Distribution Services, Inc. Delaware None Express Scripts Utilization Management Co. Delaware None Lynnfield Drug, Inc. Florida Freedom Fertility Pharmacy Matrix GPO, LLC Indiana None MSC – Medical Services Company Florida None National Prescription Administrators, Inc. New Jersey NPA Phoenix Marketing Group, LLC Delaware Phoenix Priority Healthcare Corporation Indiana None Priority Healthcare Corporation West Nevada None Priority Healthcare Distribution, Inc. Florida CuraScript SD Specialty Distribution Speedy Re-employment, LLC Florida None
